        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 1 of 13

     C.D. Michel – SBN 144258
 1   Sean A. Brady – SBN 262007
 2   Anna M. Barvir – SBN 268728
     MICHEL & ASSOCIATES, P.C.
 3   180 E. Ocean Boulevard, Suite 200
     Long Beach, CA 90802
 4   Telephone: (562) 216-4444
     Facsimile: (562) 216-4445
 5   Email: abarvir@michellawyers.com
 6
     Attorneys for Amicus Curiae
 7   California Rifle & Pistol Association, Inc.

 8
                             IN THE UNITED STATES DISTRICT COURT
 9

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11   WILLIAM WIESE, et al.,                        Case No: 2:17-cv-00903-WBS-KJN

12                                   Plaintiffs,   BRIEF OF AMICUS CURIAE
                                                   CALIFORNIA RIFLE & PISTOL
13
                            v.                     ASSOCIATION, INCORPORATED, IN
14                                                 SUPPORT OF PLAINTIFFS’
     XAVIER BECERRA, in his official capacity      OPPOSITION TO DEFENDANTS’
15   as Attorney General of California, et al.,    MOTION TO DISMISS THIRD
                                                   AMENDED COMPLAINT PURSUANT
16                                   Defendants.   TO FEDERAL RULE OF CIVIL
                                                   PROCEDURE 12(B)(6)
17

18                                                 Date:        February 19, 2019
                                                   Time:        1:30 p.m.
19                                                 Courtroom:   5
                                                   Judge:       William B. Shubb
20

21

22

23

24

25

26
27

28

                                           i
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 2 of 13


 1                           CORPORATE DISCLOSURE STATEMENT
 2          California Rifle & Pistol Association, Incorporated has no parent corporations. It has no
 3   stock and hence no publicly held company owns 10% or more of its stock.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          ii
              AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 3 of 13


 1                                             INTRODUCTION
 2           California Rifle & Pistol Association, Incorporated (“Amicus”) submits this amicus curiae
 3   brief in support of Plaintiffs’ opposition to the State’s motion to dismiss their third amended
 4   complaint. Amicus is one of the plaintiffs in Duncan v. Becerra, No. 17-56081, a matter pending
 5   in the Southern District of California that—like this case—involves a challenge to California Penal
 6   Code section 32310 on various constitutional grounds, including the Second Amendment and
 7   Takings Clause. While Plaintiffs should ultimately prevail on the merits of their Second
 8   Amendment and Takings Clause claims, Amicus asks the Court to deny the State’s motion to
 9   dismiss because Plaintiffs have satisfied their pleading burden.
10                                                ARGUMENT
11       The magazines at issue are arms protected under the Second Amendment, as this Court has
12   conceded., (ECF No. 74 at 5 n.3). By completely prohibiting them, therefore, section 32310
13   violates the Second Amendment. For, as the Supreme Court has acknowledged, bans on protected
14   activity cannot survive any level of constitutional scrutiny. District of Columbia v. Heller, 554
15   U.S. 570, 628 (2008). That doctrinal truism is enough to resolve this matter in Plaintiffs’ favor.
16   But, even setting aside the merits question, a Federal Rule of Civil Procedure Rule 12(b)(6) motion
17   is simply not the proper procedural vehicle to dispose of this matter. Such motions should only be
18   granted where “the plaintiffs’ complaint fails to ‘state a claim to relief that is plausible on its face.’
19   ” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009) (quoting Bell Atl.
20   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In making that assessment, courts may generally
21   look “only to the face of the complaint and exhibits attached to, or incorporated by reference into,
22   the complaint.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002). All
23   factual allegations set forth in the complaint “are taken as true and construed in the light most
24   favorable to [p]laintiffs.” Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).
25   Plaintiffs’ third amended complaint states a valid Second Amendment claim; one the Ninth Circuit
26   has recognized on two separate occasions. Fyock v. City of Sunnyvale, 779 F.3d 991 (9th Cir.
27   2015); Duncan v. Becerra, 742 Fed. Appx. 218 (9th Cir. 2018). The complaint also states a valid
28   Takings Clause claim, which the Ninth Circuit likewise recognized on one of those occasions.

                                           1
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 4 of 13


 1   Duncan, 742 Fed. Appx. 218.
 2          To be sure, neither of those Ninth Circuit rulings binds this Court to rule in Plaintiffs’ favor
 3   on the merits. But one (Fyock) precludes it from granting the State’s motion to dismiss. The other
 4   (Duncan) is at great odds with such a prospect—having affirmed the issuance of a preliminary
 5   injunction based on the very claims the State seeks to dismiss. Duncan, 742 Fed. Appx. At 221-
 6   222. In all events, the analysis this Court itself identified as applicable to evaluating section 32310
 7   is incompatible with dismissal; specifically, that “California’s stated interest of reducing the
 8   incidence and harm of mass shootings ‘would be achieved less effectively absent the regulation.’”
 9   (ECF No. 74 p. 9:23-24). Whether that interest would be less effectively achieved absent section
10   32310 necessarily requires the State to make an evidentiary showing to meet its burden under
11   heightened scrutiny. Because the State cannot make that showing on a motion to dismiss—as it
12   goes beyond the corners of the complaint and the State fails to cite judicially noticeable evidence
13   to meet its burden—dismissal is inappropriate.
14          Respectfully, this Court erred in granting the State’s previous motion to dismiss by not
15   holding the State to its evidentiary burden and ignoring the Fyock court’s recognition of a viable
16   Second Amendment claim. The State now invites this Court to repeat that error. Rather than
17   marshalling evidence purporting to justify section 32310, the State merely points to a supposed
18   consensus of other circuit court decisions upholding “large capacity magazine” (“LCM”)
19   restrictions in the face of similar challenges, as the basis for granting its motion. Those non-
20   binding decisions are of little, if any, relevance here. Only one involves a Takings Clause claim,
21   belying the State’s assertion of a consensus on the constitutionality of LCM restrictions. (ECF No.
22   95 p. 12:3-4). More importantly, none of those cases was decided on a motion to dismiss.1 In fact,
23   the State is the only government defendant in the entire country—out of several—that has even
24   brought a Rule 12(b)(6) motion to test the validity of a constitutional challenge to an LCM
25

26          1
              Ass’n of N.J. Rifle and Pistol Clubs, Inc. v. Attorney General N.J., 910 F.3d 106 (3rd Cir.
     2018) (motion for preliminary injunction); Kolbe v. Hogan, 813 F.3d 160 (4th Cir. 2016) (motion
27   for summary judgment); N.Y. State Rifle and Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, (2nd Cir.
     2015), cert denied (motion for summary judgment); Friedman v. City of Highland Park, 784 F.3d
28   406 (2015) (motion for summary judgment); Heller v. District of Columbia, 670 F.3d 1244 (D.C.
     Cir. 2011) (motion for summary judgment).
                                                        2
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
          Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 5 of 13


 1   restriction.2 Indeed, the State brought no motion to dismiss in Amicus’s case challenging exactly
 2   the same law on identical legal theories. Duncan, 742 Fed. Appx. 218.
 3           This Court should thus decline the State’s disingenuous invitation to ignore binding
 4   precedent and become the extreme outlier on this issue—especially given that the Ninth Circuit
 5   upheld the preliminary injunction against the enforcement of section 32310 in Duncan after this
 6   Court’s previous ruling. What’s more, the Ninth Circuit’s affirmance of the extraordinary remedy
 7   of preliminary injunctive relief on essentially identical claims as Plaintiffs’ confirms they have, at
 8   least, stated valid claims. Accordingly, this Court should deny the State’s motion to dismiss.
 9   I.      PLAINTIFFS HAVE STATED A VALID SECOND AMENDMENT CLAIM SUFFICIENT TO
             SURVIVE A MOTION TO DISMISS
10
             A.      Fyock Recognizes that Plaintiffs’ Second Amendment Claim Is Valid; As
11                   Binding Precedent, It Compels the Court to Deny the State’s Motion to Dismiss
12           While the Fyock court affirmed the district court’s denial of a preliminary injunction to

13   prevent an effectively identical LCM restriction to the one at issue from taking effect, in doing so

14   it necessarily recognized that the Second Amendment claim against the restriction was valid. 779

15   F.3d at 996-97. The court described as its “task to determine only whether the district court

16   correctly distilled the applicable rules of law . . ..” Id. at 995. That entailed the Court reviewing all

17   the district court ruling’s “underlying legal principles de novo.” Id.

18           Of critical relevance here is that, in determining the applicable law, the Fyock court did not

19   simply find that the plaintiffs had failed to state a valid claim. To the contrary, the court described

20   what it was evaluating as a “Second Amendment claim” that required analysis. Id. at 996. In fact,

21   while it was affirming the preliminary injunction denial, the Fyock court was careful to note that it

22   was not ruling on the merits and laid out some potential evidentiary issues that might arise at the

23   merits stage, stating:

24           At this early, preliminary injunction stage, however, we do not find it necessary to
             independently undertake a historical analysis that was unavailable to the district
25           court due to an undeveloped record. As the merits action proceeds and the parties
             develop the record, the district court will be able to adequately assess the historical
26           roots and implications of firing-capacity regulations.

27

28           2
               In addition to Fyock and those cases listed in footnote 1, see also S.F. Veteran Police
     Officers Ass’n, v. City and Cty. of San Francisco, 18 F. Supp. 997 (N.D. Cal. 2014).
                                                       3
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 6 of 13


 1   Id. at 998 n.4; see also id. at 997 (noting that the district court could have found that the Second
 2   Amendment does not protect LCMs had the government provided evidence of longstanding LCM
 3   restrictions, but that it could not do so on the record before it).
 4           These observations show that the Fyock court recognized, although implicitly, a valid
 5   Second Amendment claim against LCM possession restrictions. As binding precedent here, it
 6   precludes this Court from second-guessing that determination and, by extension, precludes
 7   granting the State’s motion.
 8
             B.      Because the State Cannot Meet Its Evidentiary Burden to Prevail at the
 9                   Pleading Stage, the Court Cannot Grant Its Motion to Dismiss
10           Even if Fyock did not bind this Court to deny the State’s motion to dismiss, applicable
11   scrutiny does. This Court has already held that section 32310 burdens conduct protected by the
12   Second Amendment. (ECF No. 74 at 5 n.3.) That finding alone entitles Plaintiffs to proceed past
13   the pleading stage. For, once the Court makes that determination, it must apply heightened
14   scrutiny. United States v. Chovan, 735 F.3d 1127, 1136-37 (9th Cir. 2013). And even if mere
15   intermediate scrutiny applies—which Amicus does not concede—the burden remains on the State
16   to justify the challenged law. See, e.g., R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992)
17   (holding that content-based speech regulations are presumptively invalid). That “burden is not
18   satisfied by mere speculation or conjecture.” Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 555
19   (2001). The state instead must establish that its chosen restriction “will in fact alleviate” the
20   “harms it recites.” Id. It must also show that the law is “closely drawn” to achieve its interest in a
21   way that “avoid[s] unnecessary abridgement” of constitutionally protected conduct. McCutcheon v.
22   Fed. Election Comm’n, 572 U.S. 185, 196-200. And, contrary to this Court’s previous ruling, the
23   Court does not owe the State any deference on whether section 32310 is so tailored. Turner Broad.
24   Sys., Inc. v. F.C.C., 520 U.S. 180, 214 (1997). That is a burden the State has not met and cannot
25   meet, at least not in a Rule 12(b)(6) motion.
26           First, section 32310 directly targets the lawful possession of magazines capable of holding
27   over ten rounds in hopes that reducing their availability to law-abiding citizens will reduce their
28   availability to mass shooters. The target of section 32310, then, is not, as the State contends,

                                              4
                  AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 7 of 13


 1   simply the statistically rare mass shooting, but the mere possession of constitutionally protected
 2   arms by the law-abiding. The State’s rationale, while conceptually logical, is simply out of step
 3   with the respect due fundamental rights. The Supreme Court has a long history of rejecting the
 4   notion that governments may ban constitutionally protected activity simply because such activity
 5   could lead to abuses. Indeed, a quintessential example is Heller, in which the District of Columbia
 6   tried to justify its handgun ban by claiming handguns were involved in most firearm-related
 7   homicides in the United States. Heller, 554 U.S. at 696 (Breyer, J., dissenting) (collecting
 8   statistics). Despite the District’s compelling interest in preventing homicides, the Supreme Court
 9   held that a ban on possession of those protected arms by law-abiding citizens lacks the required fit
10   to that goal “[u]nder any of the standards of scrutiny.” Id. at 628- 29 (majority opinion). For this
11   reason alone, the Court should deny the State’s motion to dismiss and Plaintiffs should ultimately
12   prevail.
13          But even if the Court disagrees with that premise, it must still hold the State to its
14   evidentiary burden under heightened scrutiny. Meeting that burden requires the State to establish
15   that section 32310 “will in fact alleviate” the “harms [the State] recites,” rather than relying on
16   “mere speculation or conjecture.” Lorillard Tobacco Co., 533 U.S. at 555. The State cannot make
17   that evidence-based showing at the pleadings stage, absent binding precedent resolving the
18   analysis in the State’s favor. No such precedent exists here.
19          For these reasons, this Court erred when it ruled that “California’s stated interest of
20   reducing the incidence and harm of mass shootings ‘would be achieved less effectively absent the
21   regulation,’ ” apparently because “courts give substantial deference to the predictive judgments” of
22   the voters who believed section 32310 would achieve that goal. (ECF No. 74 at 9:21-25.) This
23   level of legislative deference is inappropriate at any stage, but particularly at the pleadings stage.
24          While it is not the role of a court to replace the considered judgment of the legislature with
25   its own, that does not mean it must (or even should) rubber stamp whatever the legislature decrees.
26   That would be rational basis review, masquerading as intermediate scrutiny. It is thus ultimately
27   the Court’s role to “assure that, in formulating its judgments, [the legislature] has drawn
28   reasonable inferences based on substantial evidence.” Turner Broad. Sys. v. FCC, 512 U.S. 622,

                                            5
                AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
           Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 8 of 13


 1   666 (1994); see also Kachalsky v. County of Westchester, 701 F.3d 81, 97 (2d Cir. 2012). This
 2   requires courts to consider carefully the government’s evidence and make an independent
 3   judgment about the reasonableness of the inferences drawn from it. But making that call inevitably
 4   requires the Court to look beyond the pleadings, or at a minimum, fail to construe Plaintiffs’
 5   allegations as true, neither of which is permissible at this stage. Epstein, 83 F.3d 1140. And, in all
 6   events, the State has proffered no admissible evidence in support of its motion that could even
 7   conceivably meet its burden at any stage.
 8            The State improperly relies on Mahoney v. Sessions, 871 F.3d 883 (9th Cir. 2017) and
 9   Wilson v. Lynch, 835 F.3d 1083, 1095 (9th Cir. 2016). (ECF No. 95 p. 14:18-26). Those cases do
10   not apply because the Mahoney complaint contained an admission negating the plaintiffs’ claim
11   regardless of evidence (i.e., that the challenged policy expressly allowed for self-defense),
12   Mahoney, 871 F.3d 881, and the Wilson plaintiffs did not dispute the evidence relied on by the
13   government there, Wilson, 835 F.3d 1093. Neither set of facts are present here, where the Plaintiffs
14   have plainly pleaded an injury and dispute the State’s evidence. (ECF No. 76 at 20, ¶66; ECF No.
15   98 at 10-16.)
16            In sum, this Court should reconsider its previous analysis, find that Plaintiffs have indeed
17   stated a claim under the Second Amendment, and deny the State’s motion to dismiss that claim.
18   II.      PLAINTIFFS HAVE STATED A VALID TAKINGS CLAUSE CLAIM
19            In ruling on the State’s previous motion to dismiss, this Court held that because there were

20   “alternatives to turning the magazines over to law enforcement,” such as selling them, taking them

21   out of state, or permanently altering them, the plaintiffs “[did] not plausibly allege that the ban

22   operates as government appropriation of private property for government or public use.” (ECF No.

23   74 at 12:1-6.) That section 32310 provides those alternatives to surrendering LCMs does not save

24   it from exacting a physical taking.

25            The State does not seriously dispute that requiring plaintiffs to surrender an LCM to the

26   government for destruction, Cal. Penal Code § 32310(d)(3), results in a physical taking. That

27   conclusion is obvious, as relinquishing both title and possession of the magazines forfeits “the

28   entire ‘bundle’ of property rights” in the property. Horne v. Dep’t of Agric., __ U.S.__, 135 S. Ct.


                                            6
                AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
        Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 9 of 13


 1   2419, 2428 (2015). The State instead argues that the law does not amount to a physical taking
 2   because it also allows citizens to surrender their property to persons or places other than the
 3   government, or destroy it altogether: Plaintiffs may sell the magazines to a firearms dealer, move
 4   them to another state, or permanently alter the magazines so that they cannot hold more than 10
 5   rounds. (ECF No. 16 at 12-15 (citing Cal. Penal Code § 32310(d).) But none of those options
 6   renders the law anything but a physical taking.
 7          The first option—forcing Plaintiffs to sell their property—is no less a taking than if the
 8   government seized it. The essence of a taking is the dispossession of property from the owner.
 9   Whether the government edict forces the owner to hand the property over to the government or to a
10   third party, there is still a taking. Thus, in the landmark Kelo case, it made no difference to the
11   Court’s analysis that the law allowed Kelo to sell her property to a “private nonprofit entity.” Kelo
12   v. City of New London, 545 U.S. 469, 473-75 (2005). Instead, as the Ninth Circuit has emphasized,
13   “it is sufficient” that the law “involves a direct interference with or disturbance of property rights,”
14   even if the government itself does not “directly appropriate the title, possession or use of the
15   propert[y].” Richmond Elks Hall Ass’n v. Richmond Redevel. Agency, 561 F.2d 1327, 1330 (9th
16   Cir. 1977). At a minimum, forcing citizens to sell their property places an unconstitutional
17   condition on the possession of their property, which effects an unconstitutional taking. See Koontz
18   v. St. Johns River Water Mgmt. Dist., 133 S. Ct. 2586, 2595-96 (2013).
19          The second option—moving the property out of California to another state— fares no
20   better. Like a mandatory sale to a third party or surrender to the government, a mandatory transfer
21   of property out of state, often away from the owner’s primary home, involves “a direct interference
22   with or disturbance of” the owner’s right to the property. Richmond Redevel. Agency, 561 F.2d at
23   1330. It is no answer that citizens can possess their property in another state. As California itself
24   has recognized, “each State bears an independent obligation to ensure that its regulations do not
25   infringe the constitutional rights of persons within its borders.” Amicus Brief for the States of
26   N.Y., Cal., et al., at 20, Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016). California
27   cannot invoke the permissive laws of another state to validate its own unconstitutional restriction.
28   See Jackson, 746 F.3d at 967 (“That Jackson may easily purchase ammunition elsewhere is

                                           7
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
       Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 10 of 13


 1   irrelevant.”); cf. Whole Woman’s Health, 136 S. Ct. at 2304, 2312 (the availability of abortion
 2   services in a nearby state did not cure constitutional violation).
 3          The third option—permanently altering the magazines to accept fewer than ten rounds—
 4   cannot be squared with Supreme Court takings precedents either. (ECF 12 at 71.) In Horne, for
 5   example, the raisin growers could have “plant[ed] different crops,” or “[sold] their raisin-variety
 6   grapes as table grapes or for use in juice or wine.” 135 S. Ct. at 2430. Likewise, in Loretto, the
 7   property owner could have converted her building into something other than an apartment
 8   complex. See Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 439 n.17. The
 9   Supreme Court rejected those arguments in both cases, admonishing that “property rights ‘cannot
10   be so easily manipulated.’” Horne, 135 S. Ct. at 2430 (quoting Loretto, 458 U.S. at 439 n.17).
11          A Ninth Circuit panel considered the above Takings Clause analysis and described it as
12   “outlin[ing] the correct legal principles.” Duncan, 742 Fed. Appx. at 222. The panel explained that
13   in Duncan, “the district court did not exceed its discretion by concluding (1) that the three options
14   provided in section 32310(d) (surrender, removal, or sale) fundamentally ‘deprive Plaintiffs not
15   just of the use of their property, but of possession, one of the most essential sticks in the bundle of
16   property rights’; and (2) that California could not use the police power to avoid compensation.” Id.
17   (quoting Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1020-29; Loretto, 458 U.S. 426).
18          In sum, this Court should reconsider its previous analysis, find that Plaintiffs have indeed
19   stated a claim under the Takings Clause, and deny the State’s motion to dismiss that claim.
20   III.   THE STATE’S MOTION WILL BE MOOT UPON A RULING IN THE DUNCAN MATTER
21          Amicus and its fellow plaintiffs have filed and fully briefed a Rule 56 motion in the
22   Duncan matter. Pls. Mot. Summ. J., Duncan v. Becerra, No. 17-56081 (S.D. Cal. Mar. 5, 2018),
23   ECF No. 50. The Honorable Judge Benitez heard that motion and ordered the parties to provide
24   additional briefing, which was completed on June 11, 2018. Min. Entry, Duncan v. Becerra, No.
25   17-56081 (S.D. Cal. May 10, 2018), ECF No. 60; Pls.’ Court Ordered Suppl. Br. Supp. Mot.
26   Summ. J, Duncan v. Becerra, No. 17-01017 (S.D. Cal. June 6, 2018), ECF No. 63; Def.’s Resp. to
27   Pls.’ Suppl. Br., Duncan v. Becerra, No. 17-01017 (S.D. Cal. June 21, 2018), ECF No. 64. There
28   has yet to be a ruling on the Duncan plaintiffs’ motion, but Amicus expects a ruling any day.

                                           8
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
       Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 11 of 13


 1          So even if this Court disagrees with Amicus’s arguments stated above, if Judge Benitez
 2   grants Amicus’s summary judgment motion in Duncan, this Court should still deny the State’s
 3   motion to dismiss as moot because at that point this Court would be rendered unable to grant
 4   effectual relief. See Rocky Mountain Farmers Union v. Corey, 730 F.3d 1070 (9th Cir. 2013),
 5   reh’g en banc denied. Indeed, if the Duncan court permanently enjoins section 32310(c), there
 6   would no longer be a justiciable controversy. See Lazaro Ass’n, Inc. v Connell, 286 F.3d 1088,
 7   1095 (9th Cir. 2002). For Plaintiffs would enjoy the relief they seek, and the State could defend the
 8   challenged law’s constitutionality by appealing the adverse ruling in Duncan. In other words, at
 9   that point, Plaintiffs would lack standing because their alleged injury abated, and the State’s
10   motion to dismiss would be moot and thus become an improper request for an advisory opinion.
11   See Lujan v. Defenders of Wildlife, 504 U.S. 555, 606 n.4. As a result, the only appropriate step for
12   this Court to take in that situation would be to deny the motion as moot.
13                                             CONCLUSION
14          For the reasons stated above, Amicus asks this Court to deny the State’s motion to dismiss
15   Plaintiffs’ Second Amendment and Takings Clause claims.
16   Dated: February 12, 2019                              MICHEL & ASSOCIATES, P.C.
17
                                                           /s/Sean A. Brady
18                                                         Sean A. Brady
                                                           Email: sbrady@michellawyers.com
19                                                         Attorneys for Amicus Curiae
20                                                         California Rifle & Pistol Association, Inc.

21

22

23

24

25

26
27

28

                                           9
               AMICUS BRIEF OF CALIFORNIA RIFLE & PISTOL ASSOCIATION, INC.
       Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 12 of 13


 1                                     CERTIFICATE OF SERVICE
 2
                                  UNITED STATES DISTRICT COURT
 3
                                 EASTERN DISTRICT OF CALIFORNIA
 4
     Case Name: Wiese, et al. v. Becerra, et al.
 5
     Case No.: 2:17-cv-00903-WBS-KJN
 6
     IT IS HEREBY CERTIFIED THAT:
 7
            I, the undersigned, declare under penalty of perjury that I am a citizen of the United States
 8   over 18 years of age. My business address is 180 East Ocean Boulevard, Suite 200 Long Beach, CA
     90802. I am not a party to the above-entitled action.
 9

10          I have caused service of the following documents, described as:

11       BRIEF OF AMICUS CURIAE CALIFORNIA RIFLE & PISTOL ASSOCIATION,
       INCORPORATED, IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
12     MOTION TO DISMISS THIRD AMENDED COMPLAINT PURSUANT TO FEDERAL
                        RULE OF CIVIL PROCEDURE 12(B)(6)
13

14   on the following parties by electronically filing the foregoing on February 12, 2019, with the Clerk
     of the District Court using its ECF System, which electronically notifies them.
15
     See service list.
16

17          I declare under penalty of perjury that the foregoing is true and correct. Executed on
     February 12, 2019, at Long Beach, CA.
18

19                                                               /s/Laura Palmerin
                                                                 Laura Palmerin
20

21

22

23

24

25

26
27

28



                                        CERTIFICATE OF SERVICE
      Case 2:17-cv-00903-WBS-KJN Document 101 Filed 02/12/19 Page 13 of 13

                                              SERVICE LIST
 1

 2   George M. Lee                                   Attorneys for Plaintiffs William Wiese,
     gml@sezalaw.com                                 Jeremiah Morris, Lance Cowley, Sherman
 3   Douglas A. Applegate                            Macaston, Clifford Flores, L.Q. Dang, Frank
     daa@sezalaw.com                                 Federau, Alan Normandy, Todd Nielsen, The
 4   Seiler Epstein Ziegler & Applegate LLP          Calguns Foundation, Firearms Policy
     601 Montgomery Street, Suite 2000               Coalition, Firearms Policy Foundation, and
 5
     San Francisco, CA 94111                         Second Amendment Foundation
 6
     Raymond M. DiGuiseppe
 7   law.rmd@gmail.com
     The DiGuiseppe Law Firm, P.C.
 8   2 North Front Street, Fifth Floor
     Wilmington, NC 28401
 9

10   Alexandra Robert Gordon                         Attorneys for Defendants Xavier Becerra and
     alexandra.robertgordon@doj.ca.gov               Martha Supernor
11   John D. Echeverria
     john.echeverria@doj.ca.gov
12   Office of the California Attorney General
     300 S. Spring Street, Suite 1702
13
     Los Angeles, CA 90013
14
     Neal Alan Potischman                            Attorneys for Amicus Everytown for Gun
15   neal.potischman@davidspolk.com                  Safety
     Davis Polk & Wardwell
16   1600 El Camino Real
17   Menlo Park, CA 94025

18

19

20

21

22

23

24

25

26
27

28



                                         CERTIFICATE OF SERVICE
